EXHIBIT 10.29

 

STOCK AGREEMENT

 

THIS AGREEMENT, made and entered into as of the 1st day of January, 2007 by and
between Affinity Group, Inc., a Delaware corporation (“AGI”) and
[                  ] (“Executive”);

 


W I T N E S S E T H


 

WHEREAS, AGI proposes to employ the Executive in the operations of the Company
(as hereinafter defined) and AGI is desirous of affording Executive incentives,
in the form of phantom stock of the Company, in connection therewith;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, AGI and Executive hereby agree as
follows:

 

ARTICLE I

 

EMPLOYMENT

 

Section l.l.    Employment.  The Company hereby employs the Executive as
[                  ] of the Company to perform such duties and discharge such
functions in and about the business and affairs of AGI and/or one or more of its
subsidiaries, as the board of directors of the Company may from time to time
determine.  Executive agrees, during the term hereof, to diligently and in good
faith perform and discharge such duties and functions and Executive shall devote
all of his working time, energy and ability exclusively to the performance of
his duties hereunder.  Executive shall not directly or indirectly engage or
participate in the operations or management of, or render any services to, any
other businesses or enterprises.

 

Section l.2.   Basic Compensation.  The Company agrees to pay Executive a base
annual salary and annual bonus (or such other amount as may be from time to time
determined by the board of directors of the Company) (collectively the “Basic
Compensation”).  Basic Compensation payable under this section shall be payable
in accordance with such practices and procedures as are generally applicable to
other employees of the Company.

 

Section l.3.   Fringe Benefits.  While Executive is in the employ of the
Company, the Company agrees to provide to Executive such benefits as may be
provided by the Company from time to time to its similarly situated employees.

 

Section 1.4.  Severance.  If the Company terminates the employment of the
Executive without Cause or if the Executive terminates employment with the
Company for Good Reason, the Company shall (i) make a lump sum severance payment
equal to one (1) year of Basic Compensation (at the level being paid at the time
of termination), and (ii) pay to the Executive the amount of the bonus, if any,
accrued or earned to the date of such termination under section 1.5 hereof. 
Such severance payment shall be made within 30 days after the determination of
the amount of the accrued bonus calculated pursuant to the provisions of section
1.5 hereof.  It is agreed that any termination of employment is without
prejudice to any other remedy to which the Company may be entitled, either by
law, in equity or under this Agreement.

 

In addition to the foregoing, if, during the period of three (3) years following
a Change of Control, the Company terminates the employment of the Executive
without Cause or if the Executive terminates employment with the Company for
Good Reason, the Company shall, at its expense, continue providing

 

1

--------------------------------------------------------------------------------


 

to Executive, for the period of three (3) years following a Change of Control,
the same life and health insurance benefits as provided to Executive immediately
prior to such termination.

 

The Company has the absolute right to terminate this Agreement, and the
employment of the Executive hereunder, for Cause without any further obligation
to the Executive in respect of severance payments to the Executive hereunder. 
For purposes of this Agreement, Cause includes, but is not limited to the
following:

 

(i)

 

Executive’s breach of the terms of this Agreement or any other legal obligation
to the Company; or

 

 

 

(ii)

 

Executive’s fraud, dishonesty, negligence, misconduct or other deliberate action
which causes injury to the Company or any of its subsidiaries or to their
respective reputations or an act of the Executive involving moral turpitude or a
serious crime.

 

The Executive shall not be entitled to severance under this section 1.4 if the
employment of the Executive is terminated for any of the following reasons:

 

(i)

 

the Executive terminates this Agreement at any time;

 

 

 

(ii)

 

death of the Executive;

 

 

 

(iii)

 

the Disability of the Executive.

 

Section 1.5.  Bonus.  The Company adopts, from time to time, formal written
bonus programs for certain of its executives.  Such written bonus programs, if
adopted and if extended to the Executive, shall be in addition to the Basic
Compensation payable under section 1.2 hereof.  The amount of the bonus will be
determined on mutually agreed-upon objectives.  The Company reserves the
absolute right to amend, replace or terminate, from time to time, any such
written bonus program and to determine the extent of its application, all
without any liability to the Executive.  The bonus, if any, payable under this
section 1.5 shall be paid in accordance with the terms of the formal written
bonus program adopted by the Company.

 

Section l.6.  Term.  The term of this Agreement shall commence on January 1,
2007 and continue through  December 31, 2009; provided, however, that Executive
shall have the continuing option to immediately terminate the employment
provided by section l.l hereof by giving two weeks’ notice thereof to the
Company and the Company shall have the continuing option to immediately
terminate the employment provided by section l.l hereof by giving written notice
thereof to Executive which notice may be effective immediately.  Upon any such
termination, all of the rights and obligations set forth in this Article I shall
terminate provided, only, that the Company shall pay to Executive the severance,
if any, payable under section 1.4 hereof.

 

ARTICLE II

 

PHANTOM STOCK INTEREST

 

Section 2.l.  Award of Phantom Stock Interest.  The Company hereby awards the
Phantom Stock Interest to the Executive.

 

Section 2.2.            Payment of Phantom Stock Interest.  The Company shall
pay, and Executive shall be entitled to receive, the cash value of the Phantom
Stock Interest, which shall be paid as follows:

 

2

--------------------------------------------------------------------------------


 

(i)

 

one-third thereof within 30 days of the determination of such cash value in
accordance with the provisions of section 4.3 hereof, and

 

 

 

(ii)

 

one-third thereof on the first anniversary of the Determination Date, and

 

 

 

(iii)

 

one-third thereof on the second anniversary of the Determination Date.

 

Section 2.3.  Beneficiary.  Executive may designate (by filing with the Company
a written beneficiary designation form in form reasonably acceptable to the
Company) one or more primary beneficiaries or contingent beneficiaries to
receive all or a specified part of the cash value of the Phantom Stock Interest
which, at the time of Executive’s death, may remain unpaid under this Agreement
and Executive may change or revoke any such designation from time to time. No
such designation, change or revocation shall be effective unless executed by
Executive and accepted by the Company during Executive’s lifetime.  Each such
designation, change or revocation shall be effective under this Agreement until
changed or revoked in the manner specified herein.  No such change or revocation
shall require the consent of any beneficiary theretofore designated by
Executive.  If Executive fails to designate a beneficiary, or designates a
beneficiary and thereafter revokes such designation without naming another
beneficiary, or designates one or more beneficiaries and all such beneficiaries
so designated fail to survive Executive, then the beneficiary of the Phantom
Stock Interest, or the part thereof as to which Executive’s designation fails,
as the case may be, shall be the representative of Executive’s estate.  Unless
Executive has otherwise specified in the beneficiary designation, the
beneficiary or beneficiaries designated by Executive shall become fixed as of
Executive’s death so that, if a beneficiary survives Executive but dies before
the receipt of all payments due such beneficiary, such remaining payments shall
be payable to the representative of such beneficiary’s estate.

 

Section 2.4.   Benefits Not Transferable.  Neither Executive nor any beneficiary
hereunder shall have any transferable interest in the payments due hereunder nor
any right to anticipate, alienate, dispose of, pledge or encumber the same prior
to actual receipt thereof, nor shall the same be subject to attachment,
garnishment, execution following judgment or other legal process instituted by
creditors of Executive or any such beneficiary provided that the unpaid cash
value of Executive’s Phantom Stock Interest and any payments due hereunder shall
at all times be subject to set-off for debts owed by the Executive to the
Company or its affiliates.

 

Section 2.5.  Nature of the Company’s Obligation.  The Company shall maintain a
record of the Phantom Stock Interest but the Company shall not be required to
segregate any funds or other assets to be used for the payment of benefits under
this Agreement and no such record shall be considered as evidence of the
creation of a trust fund, an escrow or any other segregation of assets for the
benefit of Executive or any beneficiary of Executive.  The obligation of the
Company to make the payments described in this Agreement is an unsecured
contractual obligation of the Company only, and neither Executive nor any
beneficiary of Executive shall have any beneficial or preferred interest by way
of trust, escrow, lien or otherwise in and to any specific assets or funds. 
Executive specifically acknowledges that the Phantom Stock Interest to be
awarded pursuant to the terms of this Agreement are not securities in the
Company and do not create any right in the equity or capital of the Company or
any of its affiliates.  Executive and each beneficiary of Executive shall look
solely to the general credit of the Company for satisfaction of any obligations
due or to become due under this Agreement, it being expressly acknowledged by
the Executive that the obligations of the Company hereunder are junior and
subordinate in right of payment to the obligations of the Company to its or the
Company’s lenders.  If the Company should, in its sole discretion, earmark or
set aside any funds or other assets to pay benefits hereunder, the same shall,
nevertheless, remain and be regarded as part of the general assets of the
Company subject to the claims of its general creditors (and shall not be
considered to be held in a fiduciary capacity for the benefit of Executive or
any beneficiary hereunder), and neither Executive nor any beneficiary of
Executive shall have any legal, beneficial, security or other property interest
therein.  Upon delivery by the Company to Executive of the consideration as
provided in section 2.2, the rights

3

--------------------------------------------------------------------------------


 

and obligations of the Company and Executive under this Article II shall
terminate and Executive shall have no other or further rights under this
Article or in respect hereof.

 

ARTICLE III

 

COVENANT NOT TO COMPETE

 

Section 3.l.  Covenant Not to Compete.  Executive hereby covenants that, for a
period of eighteen months next following the Determination Date (or such shorter
period for which the Company continues to be owned or operated by the Parent or
its affiliates), Executive shall not be engaged or interested in any business
which competes, directly or indirectly, with the publication or membership
businesses of the Company or any subsidiary of the Company (whether as a
proprietor, partner with another, shareholder, agent or consultant of, employee
of or lender to, another) in the recreational vehicle, camping, outdoor living
or other markets then served by the Company or such subsidiary, except as a
proprietor, partner, shareholder, employee or consultant in or to the Company or
any entity controlled by, controlling or under common control with the Company,
provided that if the employment of Executive is terminated by the Company
without Cause, the foregoing covenant shall not apply (without affecting the
obligations hereinafter contained in this section 3.l in respect of disclosures
or solicitations by Executive) unless the Executive shall have been paid
severance pursuant to section 1.4 hereof.  Executive agrees that he will not at
any time disclose to any person or other entity who or which is, or reasonably
may be expected to be, in competition with the Company or its affiliates, any
confidential information or trade secrets of the Company, any subsidiary of the
Company or any of their respective affiliates, the contents of any customer
lists of the Company, any subsidiary of the Company or any of their respective
affiliates or the general needs of the customers or other contracting parties
with the Company, any subsidiary of the Company or any of their respective
affiliates, provided, however, the foregoing shall not prevent Executive from
responding to the request of a governmental agency or pursuant to a court order
or as otherwise required by law.  For a period of one  year following the
Determination Date, Executive agrees not to offer employment to, not to discuss
the nature of any prospective employment opportunities with, and not to
otherwise solicit any employee of the Company or such subsidiary (or any person
who was an employee of the Company or such subsidiary within 180 days of the
Determination Date) on his own behalf, on behalf of any employer of the
Executive, on behalf of any entity with which the Executive is acting as a
consultant or with which the Executive is then otherwise affiliated.

 

Section 3.2.  Remedies.  Recognizing that a breach of the covenant contained in
section 3.1 would cause the Company irreparable injury and the damages at law
would be difficult to ascertain, Executive consents to the granting of equitable
relief by way of a restraining order or temporary or permanent injunction by any
court of competent jurisdiction to prohibit the breach or enforce the
performance of the covenants contained in section 3.l.  The invalidity or
unenforceability of any provision of this Article or the application thereof to
any person or circumstance shall not affect or impair the validity or
enforceability of any other provision or the application of the first provision
to any other person or circumstance.  Any provision of this Article that might
otherwise be invalid or unenforceable because of contravention of any applicable
law, statute or governmental regulation shall be deemed to be amended to the
extent necessary to remove the cause of such invalidation or unenforceability
and such provision as so amended shall remain in full force and effect as a part
hereof.

 

ARTICLE IV.

 

DEFINITIONS AND GENERAL PROVISIONS

 

Section 4.l.  Definitions.  As used in this Agreement, the following terms shall
have the respective meanings set forth below:

 

4

--------------------------------------------------------------------------------


 

Accounting Period:  If the Determination Date falls on December 15th through
December 31st, inclusive, the Fiscal Year of the Company in which the
Determination Date falls; if the Determination Date falls on January 1st through
June 14th, inclusive, the Fiscal Year of the Company ending immediately prior to
the date on which the Determination Date falls; if the Determination Date falls
on June 15th through December 14th, inclusive, the Rolling Four Fiscal Quarters
ending immediately prior to the date on which the Determination Date falls.

 

Acquisition:  The purchase by the Company an existing business operation as a
going concern.

 

Base Cost:  $[        ] (US dollars) plus (i) the purchase price (or other
consideration therefore determined in accordance with generally accepted
accounting principles) for any Acquisition made after the date hereof less
(ii) the sales price (or other consideration therefor determined in accordance
with generally accepted accounting principles) any Disposition made after the
date hereof.

 

Company:  Collectively, AGI and each subsidiary of AGI that is an “S
corporation” or a substantially similar pass-through entity (including limited
liability companies and partnerships) for federal income tax purposes.

 

Company Value:  With respect to any Accounting Period, the excess, if any, of
(x) the Formula Value for such Accounting Period over (y) the Base Cost.

 

Change of Control:  A “Change of Control” will be deemed to have occurred at
such time as (a) the Existing Holders, individually or in the aggregate, shall
cease to beneficially own (as defined under Rule 13(d)(3) or any successor
rule or regulation promulgated under the Securities Exchange Act of 1934),
directly or indirectly, 50.1% or more of the voting equity interests of the
Company, (b) there shall be consummated any consolidation or merger of the
Company or the Parent in which the Company or the Parent, as the case may be, is
not the continuing or surviving corporation or pursuant to which the voting
equity interests of the Company or the Parent would be converted into cash,
securities or other property, other than a merger or consolidation of the
Company or the Parent in which the holders of the voting equity interests of the
Company or the Parent, as the case may be, outstanding immediately prior to the
consolidation or merger hold, directly or indirectly, at least a majority of the
voting equity interests of the surviving corporation immediately after such
consolidation or merger, (c) there is a sale, lease or transfer of all or
substantially all of the assets of the Company or the Parent to any person or
group (as such term is defined in Section 13(d)(3) of the Securities Exchange
Act of 1934), or (d) the shareholders of the Company or the Parent shall approve
any plan or proposal for the liquidation or dissolution of the Company or the
Parent, as the case may be.

 

Determination Date:  The date of any of the following events: (i) termination of
the Executive’s employment, whether by death or otherwise, (ii) a Sale, or
(iii) December 31, 2009.

 

Disability:  The physical or mental incapacity of Executive for a period of more
than 60 consecutive days, the determination of which by the board of directors
of the Company shall be conclusive on the parties hereto.

 

Disposition:  The sale by the Company an existing business operation as a going
concern.

 

Existing Holders:  Stephen Adams, his spouse and lineal descendants and trusts
for the exclusive benefit of any of the foregoing persons and any affiliate of
Stephen Adams.

 

5

--------------------------------------------------------------------------------


 

Fiscal Quarter:  The fiscal quarter of the Company ending on the last day of the
calendar quarter.

 

Fiscal Year:  The fiscal year of the Company as the case may be, ending on the
last day of the calendar year.

 

Formula Value:  For any Accounting Period, the product of eight (8) and
Operating Profit of the Company for such Accounting Period.

 

Good Reason:  The occurrence of one or more of the following events, without
Executive’s written consent, within three (3) years following a Change in
Control (or before the Change in Control if the occurrence is directly connected
to the Change in Control and the Change in Control occurs):  (a) the Executive
is assigned any duties inconsistent with Executive’s position (including status,
offices, titles and reporting requirements), authorities, duties or any other
responsibilities as in effect immediately prior to the announcement of the
Change in Control, (b) a reduction in base compensation or in any bonus plan
from the amounts in effect immediately prior to the announcement of the Change
in Control, or (c) Executive is required to be located outside the same
metropolitan area as Executive’s office location immediately prior to the
announcement of the Change in Control.

 

Operating Profit:  With respect to any Accounting Period (i) the net income of
the Company derived from the ongoing business operations of such entity or
entities for such period plus (ii) interest, federal and state income taxes or
any provision for such taxes, depreciation, amortization, financing costs,
management fees and 90 % of aircraft expenses.  Operating Profit shall be
determined on the accrual method of accounting and in accordance with generally
accepted accounting principles consistently applied, provided that (i) in no
event shall tradeout or barter transactions or extraordinary items of revenue or
expense (including revenue or expense from non-operating investments, revenue or
expense from the sale or purchase of assets not considered an Acquisition or
Disposition or revenue or expense not derived from business operations) be
reflected in net income and (ii) amounts paid or received in settlement of (or
payment of judgments in respect of) litigation which did not arise in the
ordinary course of the business operations of such entity or entities or any of
their respective subsidiaries, shall not be reflected in net income (it being
understood that subsidiaries of the Company do have litigation which shall be
considered litigation in the “ordinary course” of business operations).  If
there has occurred a Disposition within the Accounting Period and the net
proceeds of such Disposition have been received by the Company prior to the date
on which Company Value is to be calculated as herein provided, the net income
relating to the subject of such Disposition shall be deleted from the
calculation of Operating Profit.  If there has occurred an Acquisition within
the Accounting Period, the income from which is reflected in the Accounting
Period only partially, the Operating Profit with respect to the subject of such
Acquisition shall be adjusted, on a historical pro forma basis, to reflect
Operating Profit for the complete Accounting Period.

 

Parent:  Affinity Group Holding, Inc., a Delaware corporation, or such other
entity which holds in excess of 80 % of the issued and outstanding equity
securities of the Parent.

 

Phantom Stock Interest:  The cash equivalent of [                ] (      %) of
Company Value.

 

Rolling Four Fiscal Quarters:  Four consecutive Fiscal Quarters.

 

Section 4.2.  Withholding Taxes.  The Company may withhold from any payment to
be made under this Agreement (and transmit to the proper taxing authority) such
amount as it may be required to withhold under any federal, state or other law.

 

Section 4.3.  Administration.  The Company and its executive officers shall have
full power to interpret, construe and administer this Agreement, including
authority to determine any dispute or claim with respect thereto.  The
determination of the Company in any matter, made in good faith, shall be

 

6

--------------------------------------------------------------------------------


 

binding and conclusive upon Executive and all other persons having any right or
benefit hereunder.  Unless Executive shall give notice to the Company objecting
to the Company’s calculation of Base Cost, Company Value, Formula Value or
Operating Profit for any period (or any other calculation to be determined for
the purposes of this Agreement) within thirty days after notice of the
determination thereof by the Company, such calculation shall conclusively be
deemed to have been accepted by the parties hereto.  The cash value of the
Phantom Stock Interest shall be set forth in a certificate of the chief
financial officer of the Company, the determination of which shall be made
within 150 days of the Determination Date and shall be conclusive and binding
upon the Executive provided that, if the Executive shall disagree with the
amount of the Base Cost, Company Value, Formula Value or Operating Profit as
determined by the chief financial officer of the Company (written notice of
which shall be given by the Executive within 30 days of the receipt of such
determination by the chief financial officer), Base Cost, Company Value, Formula
Value or Operating Profit shall be determined by the independent certified
public accountants of the Company or, if the Company has not then engaged a firm
of independent certified public accountants, any “big six” firm of public
accountants selected by the Company (the “Independent Accountant”).  The
Independent Accountant shall determine the Base Cost, Company Value, Formula
Value or Operating Profit of the Company within 30 days after its appointment
and shall be instructed to deliver to the Company and the Executive a written
report of its determination of the amount of such Base Cost, Company Value,
Formula Value or Operating Profit.

 

The cost of the accounting services performed by the Independent Accountant
shall be borne by the Company unless the amount of the Base Cost, Company Value,
Formula Value or Operating Profit as determined by the Independent Accountant is
the same as the amount determined by the Company’s chief financial officer (or
is an amount which results in a lower value for the Executive of the Phantom
Stock Interest or the bonus payable under section 1.5), in which event the
entire cost of the services of the Independent Accountant shall be borne by the
Executive and shall be deducted by the Company from the Phantom Stock payment to
be made pursuant to section 2.2 hereof or the bonus payable under section 1.5,
as the case may be.

 

Any of the obligations of the Company hereunder may be performed by an affiliate
of the Company and such performance by an affiliate shall be deemed to satisfy
any such obligation of the Company hereunder.

 

Section 4.4.  Notices.  All notices, requests and other communications from any
of the parties hereto to the other shall be in writing and shall be considered
to have been duly given or served when personally delivered to any individual
party, an executive officer of any corporate party, or on the first day after
the date of deposit with Federal Express for next day delivery, postage prepaid,
or on the third day after deposit in the United States mail, certified or
registered, return receipt requested, postage prepaid, or on the date of
telecopy, fax or similar telephonic transmission during normal business hours,
provided that the recipient has specifically acknowledged by telephone receipt
of such telecopy, fax or telephonic transmission; addressed, in all cases, to
the party at his or its address set forth below, or to such other address as
such party may hereafter designate by written notice to the other party:

 

(i)  If to the Company to:

 

 

 

2575 Vista Del Mar Drive

 

Ventura, CA 93001

 

Attn: Stephen Adams

 

 

 

(ii)  If to Executive to:

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Section 4.5.  Binding Effect.  The provisions of this Agreement shall not give
Executive any rights to continue to be employed or otherwise retained by the
Company or any affiliate thereof.  Except as so provided, this Agreement shall
be binding upon and inure to the benefit of the parties hereto, the respective
successors and assigns of the Company and the beneficiaries, personal
representatives and heirs of Executive.

 

Section 4.6.  Controlling Law.  This Agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
state of incorporation of the Company.

 

Section 4.7.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original without the
production of the others, but all of which together shall constitute one and the
same instrument.

 

Section 4.8.  Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and may
not be varied, modified or amended except by a writing signed by the parties to
be charged.  The making, execution and delivery of this Agreement by the parties
hereto have been induced by no representations, statements, warranties or
agreements of the other except those herein expressed.

 

Section 4.9.  Headings.  The division of this Agreement into sections and
paragraphs and the titles assigned thereto is only a matter of convenience for
reference and shall not define or limit any of the terms or provisions thereof.

 

IN WITNESS WHEREOF, the individual party has hereunto set his hand and the
corporate party has caused these presents to be executed by a proper officer
thereunto duly authorized all as of the day and year first above written.

 

 

AFFINITY GROUP, INC.

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------